Order entered November 28, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-20-00050-CV

                          WINSTEAD PC, Appellant

                                      V.

                     DEWEY M. MOORE, JR., Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-15858

                                    ORDER
                  Before Justices Schenck, Smith, and Garcia

        We REQUEST that appellant file a response to Appellee’s Emergency

Motion to Lift Stay to Preserve Testimony of Petitioner on or before December 5,

2022.


                                           /s/   DENNISE GARCIA
                                                 JUSTICE